ROTHENBERG, J.
The defendant, Ivan Jovan Hall, appeals the denial of his motion to correct what he contends is an illegal sentence. As the trial court’s order and the record on appeal reflect that Hall’s claims are without merit, we affirm.
On June 12, 2009, Hall accepted a State-offered plea whereby he: (1) admitted to violating his probation in case number 05-30956(A), for which he was on probation for burglary and grand theft, and also in case number 08-19168, for which he was on probation for grand theft; and (2) pled guilty to the new charges of grand theft in case number 08^13419 and felony fleeing in case number 08-45491. In exchange for Hall’s admissions, Hall and the State agreed to the following sentences in each *549case, which were imposed by the trial court:
05-30956(A): ten years incarceration;
08-19168: five years incarceration to run concurrent with the sentence imposed in case number 05-30956(A);
08-48419: ten years incarceration as a habitual felony offender, to run concurrent with the sentences imposed in case numbers 05-30956(A) and 08-19168; and
08-45491: five years as a habitual felony offender, to run consecutive to the ten-year habitual felony offender sentence imposed in case number 08-43419.
Because the sentences imposed were legally permissible sentences that Hall agreed to accept, Hall’s motion to correct an illegal sentence was properly denied, and we affirm.
Affirmed.